Citation Nr: 1826015	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  09-00 320A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1997 to January 1999 and from October 2001 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In February 2012, the Board remanded the appeal for additional development.  In October 2015, the Board denied the claim and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court granted the parties' Joint Motion for Remand (JMR), which vacated the October 2015 Board decision and remanded the claim to the Board for additional action.  In March 2017, the Board remanded the claim for additional development consistent with the JMR. 


FINDING OF FACT

The Veteran's service connected disabilities do not make him unable to secure or follow substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board acknowledges the Court's directive that mere evidence of employment is not wholly dispositive on the issue of entitlement to a TDIU.  See Joint Motion for Remand, 1-3 (Nov. 17, 2016).  However, the Board observes that mere evidence of unemployment or marginal employment is also not wholly dispositive on the issue of entitlement to a TDIU; the ultimate question for consideration is whether the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  See 38 C.F.R. § 4.16 (2017).

In arriving at its decision below, the Board observes that it does not have to discuss every single piece of evidence that it reviewed in arriving at its determination.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board only has to discuss its reasons for rejecting evidence favorable to the claimant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  In this case, the question of unemployability requires the Board to consider the competent evidence of record regarding the functional impact of the Veteran's service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The test for TDIU consists of a sequential analysis.  The first step in the analysis is whether the Veteran meets the schedular requirements to trigger its application; in this case, he has satisfied this threshold requirement.  See 38 C.F.R. § 4.16 (2017).  

In the second step of the analysis, the evidence of record must show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See id.  Thus, the second step can be met by evidence showing either (1) the inability to secure a substantially gainful occupation, or (2) the inability to follow a substantially gainful occupation.  See id.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when the Veteran's earned annual income does not exceed the poverty threshold for one person; marginal employment may also be held to exist, on a facts found basis (e.g. employment in a protected environment such as a family business or sheltered workshop) when earned income exceeds the poverty threshold.  See id.

Essentially, the Veteran argues (1) that his early period of self-employment constituted marginal employment, (2) that his period of employment with his wife's family was "protected employment," and (3) that his apparent inability to hold a job constitutes evidence of unemployability (the inability to follow. . .).  See, e.g., Appellate Brief, 1-9 (Nov. 17, 2016).  The favorable evidence of record in this case includes the Veteran's lay contentions and an opinion submitted by a vocational expert.  See, e.g., Correspondence, 1-2 (June 10, 2017).  Even if the Board were to generously find both sources of information competent on the question of unemployability, issues of credibility demand that the Board reject the submitted favorable evidence as probative.  

The Board acknowledges that both the Veteran and the expert maintained that the Veteran's period of employment from 2012 to 2014 should be considered "protected employment" because he was employed by his wife's family business during that time.  See Private Opinion, 5 (Nov. 17, 2016).  The Veteran and the expert also argued that his period of self-employment should be considered "marginal employment."  See id.  The Veteran and the expert also essentially argued that although his recent work history may indicate that he was able to secure substantially gainful occupation, his inability to hold any job serves as evidence that he cannot follow substantially gainful occupation.  See id.  

Regarding the Veteran's employment with his wife's family, the Board observes that the expert stated that he was not held to the same standard as the other company employees, and that he ultimately had to leave the position due to complications from his service-connected disabilities.  See id. at 3 and 5.  Notably, the wife's company submitted documentation that clearly indicated that these reports were not accurate.  The company specifically stated that the Veteran was one of their most productive employees, that his service-connected disabilities never impacted his work performance, and that the he left to work at a gun shop.  See Request for Employment Information, 2 (Feb. 5, 2018).  The company also reported that the Veteran had apparently stolen inventory and a fuel card from them.  See id.  

The evidence submitted by the company of the wife's family is clearly inconsistent with the reports made by the Veteran.  These inconsistencies negatively impact the credibility of the Veteran to report the nature of his employment and the functional impact of his service connected disabilities.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that the Board may properly consider internal inconsistency of statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran).  With the Veteran's credibility damaged, the Board must reject any expert opinions that relied upon the inaccurate factual premise he reported, including the one submitted by the vocational expert.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Thus, the Board finds that the submitted favorable evidence of record is not credible and must be rejected.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Regarding the unfavorable evidence of record, to include various VA examinations, the Board acknowledges that the Veteran's attorney felt the May 2017 VA examination was inadequate to fairly adjudicate the claim.  Although the examiner stated that the Veteran would be able to perform lightly moderate sedentary work with proper ergonomics and frequent positional changes, the attorney expressed concern that "proper ergonomics" and "frequent positional changes" were not appropriately defined.  See, e.g., Correspondence, 1 (June 10, 2017).  

In determining questions of adequacy, the Board must read medical opinions as a whole and in the full context of the evidence of record.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  A fair reading of the examination report in its entirety, leaves the contextual impression that the examiner felt that the "proper ergonomics" and "frequent positional changes" were of such a mundane nature that the Veteran could perform moderate sedentary tasks with reasonably available accommodations; thus, the Board finds that the examination remains probative to fairly adjudicate the TDIU claim.  Even if the Board were to find that this report is deficient (which it explicitly has not done), the negative credibility of the Veteran would render any future VA examination to have limited probative value.  See Reonal, 5 Vet. App. at 461.  Whereas remand in this case would not provide the Veteran with any additional benefit in the adjudication of his claim, it is unnecessary and should be avoided.  See Soyini v. Derwinski, 1 Vet. App. 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Absent any remarkable, competent, credible, and favorable evidence to the contrary, the Board finds that the Veteran remains able to secure and follow substantially gainful occupation; as the preponderance of the evidence is against the TDIU claim, it must be denied.  See Alemay v. Brown, 9 Vet. App. 518 (1996).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


